Tewell, District Judge, dissenting.
I dissent from the final conclusion reached by the majority of the court in this case. The evidence introduced in the second trial, and now here for review, does not dif-. fer, materially, from that introduced in the former trial, with the exception that in the second trial two witnesses, who did not testify in the first trial, have testified to admissions made by the deceased to the effect that the amount *636the deceased had borrowed from the claimant was the sum of $500. No circumstance shown in the evidence, other than of admissions by the deceased, tends to establish the existence of a debt of the deceased to the claimant, and the admissions established by the testimony are mostly of a vague and ambiguous nature.
As against these admissions, the record shows the deceased to have had more than enough immediately available cash to have purchased the property, which it is claimed she purchased with the aid of money borrowed from the claimant, at the time of its purchase, and long after the time of the alleged loan, to have placed $430 in the hands of the claimant with which to pay for her burial in case of her death. While competent and reliable testimony of admissions of a deceased may be sufficient to establish a claim against his estate without corroboration by proof of other circumstances, proof alone of such admissions should be held insufficient as a matter of law when the admissions proved are vague and ambiguous, and other proved circumstances can only be construed as disproving the existence of the debt upon which the claim is based. The holding of this court upon the former appeal was not entirely based, as disclosed by the opinion recorded in 126 Neb. 534, 253 N. W. 672, upon the failure of the evidence to prove the amount of the alleged loan.
I think the rule announced in the second paragraph of the syllabus of the majority opinion should prevent the evidence being held sufficient upon this appeal, and especially so when it differs from the evidence considered on the former appeal only in that it purports to establish the amount of the alleged debt. The failure to establish the amount of the alleged claim at the first trial, when proof of the amount is so plainly a necessary part of the proof, itself looks suspicious. Rules applicable to the sufficiency of proof in cases of this nature had best be such as to occasionally result in denying a claim for an actually existing debt, than to be such as to allow a claim for a debt that has no. existence to be so easily established and allowed.